UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6203


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SEAN DARRELL JOHNSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (1:98-cr-00138-WLO-2)


Submitted:   May 7, 2010                      Decided:   May 26, 2010


Before MOTZ, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sean Darrell Johnson, Appellant Pro Se.      L. Patrick Auld,
Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Sean Darrell Johnson appeals a district court order

denying   his   motion     for   a   sentence    reduction   filed    under   18

U.S.C. § 3582(c) (2006).         We affirm.

            The legal interpretations of the Sentencing Guidelines

and the amendments are reviewed de novo.                Factual findings are

reviewed for clear error.            See United States v. Turner, 59 F.3d

481, 483-84 (4th Cir. 1995).           This court reviews the denial of a

motion for a reduction in the sentence under § 3582(c)(2) for

abuse of discretion.        United States v. Goines, 357 F.3d 469, 478

(4th Cir. 2004).

            Our review of the transcripts shows the district court

did not err in concluding Johnson was accountable for at least

five kilograms of crack cocaine.            Thus, he was not eligible for

a   sentence    reduction    under     Amendment   706.      Accordingly,     we

affirm    the   district    court’s     order.     We   dispense     with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                      AFFIRMED




                                        2